DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claim 1-11) in the reply filed on 7/28/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-20, 22 are pending with claims 1-11 being examined and claims 12-20 and 22 deemed withdrawn.
The examiner notes that applicant’s state that claims 1-20 are pending in their response on 7/28/21. However, claim 22 has been added in the claims filed on 7/28/21.
The examiner notes that there is no claim 21.
Claim Objections
Claims 12-20 and 22 are objected to because of the following informalities:  
Claims 12-20 and 22, filed on 7/28/21, have incorrect status identifiers as they are not elected pursuant to the restriction election and are therefore withdrawn.
Claim 22 has been added, but says it is original and not “New”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what would be defined by a jet nozzle to dispense a micro stream as recited in lines 4-5.  Is there is a specific structure required?  Is any micro quantity/volume of liquid that is dispensed sufficient to satisfy this limitation? Is there some type of specific structure required, or is it just a nozzle that dispenses a micro volume of fluid? Further, do all jet nozzles dispense by pulsed burst such that any jet nozzle would perform the function of pulsed burst? Claims 2-3 recite similar limitations and are similarly rejected.
Claims 2-11 are rejected based on further claim dependency.
As to claim 4, it is unclear how the smearing takes place as recited in line 3.  What or how is the sample smeared?  Is it using the smearing slide?
Claims 5-6 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tafas et al (US 20090111101; hereinafter “Tafas”; already of record) in view of Nakagawa et al (US 20050212837; hereinafter “Nakagawa”; already of record).
As to claim 1, Tafas teaches a method for processing microscope slides (Tafas; [34, 37, 38, 140, 190] Fig. 6, 7), comprising: obtaining a slide with a slide positioner, the slide including a sample disposed on a surface; positioning the slide below to a dispenser nozzle with the slide positioner, the nozzle configured to dispense a micro quantity of a fluid; and dispensing the micro quantity of the fluid onto the sample using the nozzle, the micro quantity of fluid dispensed at a location on the slide (Tafas teaches a slide positioner 201 which moves slides with a smear 
Tafas does not specifically teach that the dispenser nozzle is a jet nozzle to dispense a micro stream in a pulsed burst. However, Nakagawa teaches the analogous art of dispensing onto smear samples on a slide (Nakagawa; Fig. 1-2 [65]) where the dispensing is done using a jet nozzle to dispense a micro stream in a pulsed burst (Nakagawa teaches pulses of fluid droplets by the jet nozzle; Fig. 3-4, 9 [34, 37, 46]). It would have been obvious to one of ordinary skill in the art to have modified the dispenser nozzle to dispense the micro quantity of fluid on the slide of Tafas to be a jet nozzle as in Nakagawa because Nakagawa teaches using a jet nozzle helps to provide a stable method for applying fluid while also preventing nozzle clogging (Nakagawa; [46]).
As to claim 3, modified Tafas teaches the method of claim 1, further comprising: repositioning the slide below to the jet nozzle; and dispensing a second micro stream of the fluid onto the sample at a different location on the slide using the jet nozzle (Tafas teaches moving the slide positioner to position the slide below the nozzle such that a second processing area can have reagents dispensed on it; [194-196]. The modification of the nozzle of Tafas to be a jet nozzle as in Nakagawa has already been discussed in claim 1 above).  
As to claim 7, modified Tafas teaches the method of claim 1, further comprising: repositioning the slide to a location adjacent to a lens with the slide positioner; and capturing an image of at least a portion of the sample via the lens (Tafas teaches after dispensing that the slide is positioned in relation to the microscope for viewing/image capturing [195], where the microscope has a lens 207 connected to a camera 209; Fig. 7 [124, 127, 128]. Tafas teaches imaging of the first area [140-142]).  
As to claim 8, modified Tafas teaches the method of claim 7, further comprising: repositioning the slide to another location adjacent to the lens with the slide positioner; and capturing a second image of another portion of the sample via the lens (Tafas teaches after 
As to claim 9, modified Tafas teaches the method of claim 7, wherein the image of the at least a portion of the sample is stored in memory (Tafas teaches sending images to the PC for storage in the memory; [127-130, 132]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tafas in view of Nakagawa and in view of De Trazegnies Dittre, F (US 20120164715; hereinafter “Dittre”).
As to claim 2, modified Tafas teaches the method of claim 1, further comprising dispensing a micro stream of first fluid onto the sample using a first jet nozzle (see claim 1 above), and also using different reagent fluids as second fluids that can be dispensed depending on the samples/analysis (Tafas; [195, 196]).
Modified Tafas does not specifically teach a micro stream of fluid onto the sample using a second jet nozzle, the second fluid dispensed onto the sample at the location.  However, Dittre teaches the analogous art of a slide with a sample having reagents dispensed on it where a second nozzle is used (Dittre dispensing reagents to samples 401 on a slide 400; [45, 52-53, 71]. The dispensing of Dittre includes multiple nozzles 122, at least two of which would serve to dispense the fluids on the sample, where the region of the sample which is below the two nozzles is interpreted as the location; Fig. 4. The examiner notes that the nozzles of Dittre dispense a reagent where each separate reagent drop from each nozzle is considered a first and second fluid since the fluids have not been further defined as different). It would have been obvious to one of ordinary skill in the art to have modified the single jet nozzle for dispensing reagents of modified Tafas to have included an additional nozzle as in Dittre, the combination of the multiple nozzles of Dittre being jet nozzles as in Tafas/Nakagawa, because Dittre teaches that a plurality of nozzles are well known (Dittre; [51]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tafas in view of Nakagawa and in view of Meikle, P (US 6258322; hereinafter “Meikle”; already of record).
As to claims 4-5, modified Tafas teaches the method of claim 1, where the slide contains a smeared sample along a length of the slide and where the slide is moved by the slide positioner (see claim 1 above).
Modified Tafas does not specifically teach contacting an end of a smearing slide with the sample on the slide; and smearing the sample along a length of the slide, wherein the slide is advanced under the end of the smearing slide by the slide positioner to contact the sample and the slide is retracted under the end of the smearing slide by the slide positioner to smear the sample along the length of the slide. However, Meikle teaches the analogous art of creating a smear on a slide by contacting an end of a smearing slide with the sample on the slide; and smearing the sample along a length of the slide, wherein the slide is advanced under the end of the smearing slide by the slide positioner to contact the sample and the slide is retracted under the end of the smearing slide by the slide positioner to smear the sample along the length of the slide (Meikle teaches that slide 28 contains the sample where smear slide 19 is moved in relation to the sample slide 28; col. 3 line 29-30, and col. 3 line 30-col. 4 line 11.  Meikle also specifically teaches that the slide 28 can be what is moved in relation to the smear slide 19, thereby teaching the sample slide moving in relation to a stationary smear slide; col. 4 line 6-11). It would have been obvious to one of ordinary skill in the art to have smeared the sample on the slide of the moving stage of modified Tafas using the smear slide of Meikle because Meikle teaches that it is well-known to use a smear slide to create sample smears (Meikle; col. 4 line 6-11).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tafas in view of Nakagawa in view of Meikle and in view of Schubert, W (US 20040132068; hereinafter “Schubert”).
As to claim 6, modified Tafas teaches the method of claim 4, further comprising desiccating the smeared sample using air drawn across the slide (Tafas teaches the smears are air dried; [106, 108, 111, 1117]).  
Modified Tafas does not specifically teach desiccating by a vacuum. However, Schubert teaches the analogous art of slides that are dried by a vacuum (Schubert; [14, 31, 35]). It would have been obvious to one of ordinary skill in the art to have modified the air drying process of the slide of modified Tafas to be done by a vacuum as in Schubert because Schubert teaches that vacuum drying is well-known, and also that vacuum drying is an obvious variant of air drying (Schubert; [14, 31, 35]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tafas in view of Nakagawa and in view of Soenksen, DG (US 20130162802; hereinafter “Soenksen”).
As to claims 10 and 11, modified Tafas teaches the method of claim 7 (see above), wherein the image of the at least a portion of the sample is communicated to a computer and monitor (Tafas teaches supplying data from the PC to two different monitors; [132] Fig. 7).
Modified Tafas does not specifically teach the image is communicated to a remote location via an internet network. However, Soenksen teaches the analogous art of imaging a sample on a stage where the image is communicated to a remote location via the internet (Soenksen; Fig. 1-2 [7, 8, 44]).  It would have been obvious to have modified the computer which stores the image of Tafas to have transferred the image to a remote computer over the internet as in Soenksen because Soenksen teaches that it is well known to transfer images over the internet in order to enable a remote view to access them (Soenksen; [7, 8]) and because Soenksen teaches that it is advantageous for a remote computer to have the images if the remote computer is operating the camera (Soenksen; [69]), and because remote viewing enables viewing without requiring sample access (Soenksen; [74]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798